Citation Nr: 0730747	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for PTSD.   

The veteran presented testimony at a personal video 
conference hearing in April 2007 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.


FINDINGS OF FACT

1. PTSD was not diagnosed at a January 2005 VA Compensation & 
Pension (C&P) examination.

2. PTSD subsequently diagnosed at a VA psychiatry 
consultation is not related to a corroborated stressor that 
occurred in service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and August 
2006; a rating decision in February 2005; and a statement of 
the case in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  Any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  An additional examination is not 
needed, for, as discussed below, although a diagnosis of PTSD 
was provided after the VA examination in January 2005, the 
claim fails for lack of verifiable stressors.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

II. PTSD

The veteran seeks entitlement to service connection for PTSD 
resulting from his military service in Vietnam.  He contends 
that he participated in combat operations against enemy 
forces and suffers from extreme symptoms of PTSD.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  If 
the evidence shows that the veteran did not serve in combat 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of PTSD or any other 
psychiatric disorder.  He filled out a report of medical 
history in August 1969 in which he denied having frequent 
trouble sleeping, depression, excessive worry, or nervous 
trouble of any sort.  His discharge examination in August 
1969 shows a normal psychiatric clinical evaluation.  Thus, a 
chronic acquired psychiatric disorder is not shown in 
service.  

Post-service, there is no medical evidence of record showing 
a psychosis manifested to a degree of 10 percent within one 
year from the date of termination of service.  At a VA 
examination in July 1971, the examiner found the veteran's 
psychiatric features and personality completely normal.  

At a VA Compensation and Pension (C&P) examination in January 
2005, the veteran related that he had been married for 31 
years.  He was retired from a state hospital after working 
there 30 years as a psychiatric aide supervisor.  Since his 
retirement from the hospital, he had been working for 
approximately 18 months at a forest products plant for a 
lumber company.  He had been given sleep medication but had 
never received any mental health treatment.  He described his 
symptoms to include intrusive thoughts in reference to deaths 
which he reported he had witnessed in Vietnam.  He also 
reported that at night he would wake up and thought about 
particular incidents that he was exposed to in combat.  

He said that he had been a gunner for six months and on four 
or five occasions, there were attempts to overrun his 
artillery position.  He reported that they had to fire like 
the infantry and would kill 10 or 15.  The range of his 
artillery piece was two to seven miles.  He described his 
most stressful claimed experiences.  He reported that one 
night they were hit with mortars on the artillery position at 
4 a.m. and a radio man bled to death.  Then eleven days 
before he went home when he was at base camp, a helicopter 
malfunctioned and all men on board were killed except the 
door gunners.  He said that they had been routinely attacked 
by the enemy while in a convoy.  On another occasion, he 
reportedly saw an enemy soldier with the back of his head 
blown off still breathing and one of the servicemen finished 
him off.  He said that he had not complained of his PTSD 
symptoms earlier because he just didn't know how.  

Clinical findings on the January 2005 VA examination were 
recorded.  The examiner noted that the veteran's statements 
concerning psychological symptoms were dramatically different 
from those he wrote in his claim as the severe symptoms of 
PTSD he experienced.  

It was the examiner's opinion that the veteran failed to meet 
the criteria for PTSD as outlined by DSM IV TR.  The examiner 
also noted there were significant credibility questions posed 
by the veteran making one statement in the psychological 
evaluation and then signing another statement for his medical 
record.   A diagnosis of a mental illness was not provided on 
Axis I.  The examiner concluded that the results of the 
examination contained too many inconsistencies in order to 
arrive at a diagnosis of PTSD.  The examiner also noted that 
the veteran had produced an exaggerated MMPI test which was 
considered to be invalid.  

According to his personnel file, the veteran was a cannoneer 
during service in Vietnam.  The veteran was awarded a 
National Defense Service Medal, a Republic of Vietnam 
Campaign Medal with 60 device, a Vietnam Unit Citation, an 
Overseas Bar, a Good Conduct Medal, and a Vietnam Service 
Medal with bronze service star.

In July 2005, the veteran sought treatment for symptoms of 
crying spells, withdrawal, nightmares, poor tolerance, 
depressive symptoms, which he claimed to have had for almost 
30 years but had never sought help.  It was thought that he 
had PTSD and was to have an appointment in the psychiatric 
clinic.  

VA outpatient treatment notes show that at a psychiatry 
consultation in July 2005, the veteran described his 
stressors as having been blown away from a truck after it hit 
a land mine.  Also he reported he had been serving guard duty 
when they were attacked by 122 mm. rockets and a friend of 
his next to him was hit with shrapnel and he saw the fellow 
serviceman bleed to death.  He had been ambushed several 
times.  He had problems sleeping due to nightmares about the 
above mentioned stressors.  He had intrusive thoughts about 
the war and had anger, but it was under control.  Loud noises 
triggered war memories and he had some thoughts about 
surviving when the other guy did not.  The diagnosis was 
PTSD, chronic, moderate/severe.

In October 2005, he had no subjective distress.  The 
diagnosis was PTSD, chronic, severe.  He was seen for 
regularly scheduled follow up in April 2006 and the diagnosis 
was PTSD.  

His wife wrote a lay statement in May 2006 wherein she 
described her observations of the veteran's medical problems.  

In a statement, the veteran wrote that the helicopter 
incident had taken place the end of February or the first 
week of March 1969 at a base camp.  The veteran did not know 
the location or the names of any service persons that were 
killed.  

The veteran wrote that he had been with a battalion that 
moved wherever the artillery needed to be to support the 
infantry.  He had been stationed at base camp at Cu-Chi, 
north of Saigon, where he remained for several days before 
moving off to an area in the field, then back to base camp, 
and out again and so on.  

The veteran testified in April 2007 that he was currently 
undergoing treatment at a VA medical center, received 
medication for loss of sleep and for depression, and 
participated in Mental Health group therapy.  He described 
the problems he had due to PTSD and the effect on his daily 
life.  He testified that the helicopter crash took place in 
"Mai Pong Village" and he had helped to remove bodies from 
the crash. He reported that when he was in a truck and the 
mine blew up, no one was killed.  They had to transfer the 
load from the blown-up truck to another truck.    

The veteran testified about a fellow serviceman who got hit 
with a piece of shrapnel during an attack.  He was pulled 
into a bunker where the veteran was and the wounded soldier 
bled to death.  He reported that this incident occurred 
sometime between the dates of November 1968 and February 1969 
but the veteran could not recall the location of the attack.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  In so 
finding, the Board observes that the evidence of record is 
insufficient to confirm that the veteran was in combat.  
According to his DD 214, there is no indication that the 
veteran has received a combat citation.  The certificate of 
the award of a Bronze Star medal indicates that it was for 
meritorious service and does not indicate that the veteran 
was engaged in combat.  

Moreover, there is no evidence of a verifiable stressor that 
he experienced during service.  Without the ability to 
further clarify a time frame, location, or persons involved, 
there is simply no ability to verify the veteran's stressors.  
The veteran provided a name of the radioman that bled to 
death, however, that name is not contained in the list of 
names of deceased service members shown on the Vietnam Wall.  
As no additional relevant information has been forthcoming to 
verify the veteran's stressors, the Board finds that the 
appellant's claim fails in this element.

At a January 2005 VA C&P examination, the VA examiner 
reviewed the veteran's medical record and claims folder and 
conducted a thorough examination of the veteran with some 
tests administered.  The VA examiner opined that there were 
too many inconsistencies in order to make a diagnosis of 
PTSD.  There was no diagnosis of a mental illness given on 
Axis I.  It appears that the VA examiner's opinion was based 
on review of the claims file and sound medical judgment.

Although a VA physician diagnosed PTSD at a psychiatry 
consultation in July 2005 and regularly scheduled follow-up 
outpatient visits show a diagnosis of PTSD, these diagnoses 
were based on the unverified history as provided by the 
appellant.

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat, and the evidence 
establishes that the appellant engaged in combat with the 
enemy.

In this case, however, the appellant does not have verified 
involvement in combat, and his claimed stressors are too 
vague to be verified.  Further, the medical diagnoses of PTSD 
do not corroborate that stressors occurred.  They are based 
solely on the appellant's uncorroborated assertions regarding 
what occurred in service.  The Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In summary, based on the evidence of record, the Board finds 
that the appellant did not engage in combat, and the only 
evidence of in-service stressors is contained in the 
appellant's own uncorroborated statements.  The Board 
acknowledges that the record contains a diagnosis of PTSD.  
Notwithstanding this diagnosis, service connection for PTSD 
is not warranted, because there is no credible supporting 
evidence that the claimed in-service stressors occurred.  In 
the absence of a verified stressor, the diagnosis of PTSD 
which is of record is not sufficient to support the claim.  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
appellant's service.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Absent 
credible supporting evidence that the claimed in-service 
stressors actually occurred, an essential element for a grant 
of service connection for PTSD is not established.  As the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, the benefit of 
the doubt doctrine is not for application and service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).




ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


